DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
1. 	A request for continued examination under 37 CFR 1.114, including the fee setforth in 37 CFR 1.17(e), was filed in this application after final rejection. Since thisapplication is eligible for continued examination under 37 CFR 1.114, and the fee setforth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office actionhas been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/07/2021 has been entered. 
Status of Claims
1.	Claims 1 – 14, 16 – 18, 20 and 25 – 26 are cancelled.
2.	Claims 30 – 34 are new.
3.	Claims 15, 19, 21 – 24 and 27 – 34  are currently pending and have been examined.
Allowable Subject Matter
1.	Claims 15, 19, 21 – 24 and 27 – 34 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 15: 

A.	The best prior art, Yang et al. (U.S. 2019/0215864), in the same field of endeavor discloses :  with regards to:(¶ 0124), after the UE successfully transmit the preamble, the UE may fails to receive the RAR response transmitted by the base station to the UE in the RAR receiving time window. The predetermined time window is then extended in order to receive the msg2 (RAR response), the latter part of ¶ 0124 suggests many ways and  sizes in which the window can be increased, however Yang fails to disclose at least the claim limitations “…determine  a second RAR window having a second duration, wherein the second duration is based on a tx-signal  having been detected  during the first RAR window less than a threshold number of times, wherein the second duration is longer  than the first duration …”


	B.	Liu et al. (US 2016/0219622 A1), in the same field of endeavor discloses: with regards to ¶ 509 a random access signal is sent to the eNB. , if the RAR message is not successfully detected the UE will try to detect the RAR messages in another time widow (different size) with regards to another coverage Improvement Level (CIL1), see figure 10 however Liu fails to disclose at least the claim limitations “…“…determine  a second RAR window having a second duration, wherein the second duration is based on a tx-signal  having been detected  during the first RAR window less than a threshold number of times, wherein the second duration is longer  than the first duration …”

 	C.	Yang (US 2019/0104550), in the same field of endeavor discloses: with regards to ¶ 0123 - 0124 and ¶ 0127 a random access signal is sent to the base station, if the RAR message is not successfully detected by the UE, the UE once again transmit the  RA signal to the base station and a different window size is determined (the size is determined proportionally to the N value, N being the number of RA signals repeatedly transmitted) to be used in detecting the RAR, however Yang fails to disclose at least the claim limitations “…determine  a second RAR window having a second duration, wherein the second duration is based on a tx-signal  having been detected  during the first RAR window less than a threshold number of times, wherein the second duration is longer  than the first duration …”.

	None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 

Conclusion
                                                                                                                                                                                      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909. The examiner can normally be reached 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463